Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-15, 18-20, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20190024781A1 to Chrungoo et al. (hereinafter, Chrungoo), which was cited by applicant. 
Regarding claim 1, Chrungoo discloses a method for using autonomous vehicle assistance for freeing a vehicle from a stuck condition, comprising: receiving sensor data from a vehicle sensor indicating a condition of the vehicle {controller 35 may autonomously or semi-autonomously control vehicle 10 (a method for using autonomous vehicle)(paragraph [0024]); soft underfoot conditions response system (assistance for freeing a vehicle from a stuck condition) includes a sensing system generating signals indicative wheel slip ratio and rolling 
Regarding claim 2, which depends from claim 1, Chrungoo further discloses determining from the sensor data a particular type of condition in which the vehicle is stuck {the controller 
Regarding claim 3, which depends from claim 2, Chrungoo further discloses obtaining the solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {the controller determines parameters including measured real time values corresponding to at least one of an image of job site surface conditions, wheel slip ratio, rolling resistance, vehicle speed, and vehicle pose (a plurality of solutions), the controller extracts from the reference data at least one of data subset containing at least one of an image of job site surface conditions and vehicle operational parameters identified by an operator as being associated with soft underfoot conditions (a tailored solution corresponding to the particular type of condition in which the vehicle is stuck)(paragraph [0006])}.
Regarding claim 7, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous vehicle control with driver control to provide a blended driving mode for vehicle operation. {the disclosed apparatus and method for predicting and responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle, or information to an operator of a vehicle, the soft underfoot conditions response system may have any number or combination of computing elements enabling it to communicate, store, and process data to carry out the disclosed techniques (blending autonomous vehicle control with driver control is implied from the disclosure that the method for responding to soft 
Regarding claim 8, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle {paragraph [0072]}.
Regarding claim 9, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous control with driver control {paragraph [0072]}.
Regarding claim 10, Chrungoo discloses a system for providing autonomous vehicle assistance to free a vehicle from a stuck condition, comprising: a plurality of vehicle sensors to gather data indicating a condition of the vehicle; an analysis circuit comprising a receiver to receive the sensor data from the sensors, a processor, and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: determining from the sensor data whether the vehicle is in a stuck condition; and obtaining a solution for freeing the vehicle from the stuck condition, wherein the technique is a learned solution developed based on collected data related to vehicle operator techniques for extrication; and a blending system to take over at least partial control of the vehicle from its operator and apply the learned technique to the vehicle {processors of controller 35 may be programmed and configured to receive executable instructions from one or memory devices associated with controller 35; a blending system is implied from the disclosure that the method for responding to soft underfoot conditions 
Regarding claim 11, which depends from claim 10, Chrungoo further discloses that the blending system comprises: a blend circuit to blend autonomous vehicle control with driver control; and a blend controller to control the respective amounts of autonomous vehicle control and driver control provided to the blended circuit {the disclosed apparatus for predicting and responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle, or information to an operator of a vehicle, the soft underfoot conditions response system may have any number or combination of computing elements (blend circuit, blend controller) enabling it to communicate, store, and process data to carry out the disclosed techniques (blending autonomous vehicle control with driver control is implied from the disclosure that the apparatus for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle, controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control) (paragraph [0072])}.
Regarding claim 12, which depends from claim 10, Chrungoo further discloses that  taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle {paragraph [0072]}.

Regarding claim 14, which depends from claim 10, Chrungoo further discloses that the instructions further cause the processor to perform the operation of determining from the sensor data a particular type of condition in which the vehicle is stuck {paragraphs [0006], [0024]}.
Regarding claim 15, which depends from claim 14, Chrungoo further discloses obtaining the solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {paragraph [0006]}.
Regarding claim 18, Chrungoo discloses a vehicle control system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: receiving sensor data from a vehicle sensor indicating a condition of the vehicle; determining from the sensor data that the vehicle is in a stuck condition; obtaining a solution for freeing the vehicle from the stuck condition, wherein the technique is a learned solution developed based on collected data related to vehicle operator techniques for extrication; and taking over at least partial control of the vehicle from its operator and applying the learned technique to the vehicle {paragraphs [0006], [0024], [0072]}.

Regarding claim 20, which depends from claim 19, Chrungoo further discloses obtaining the solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {paragraph [0006]}.
Regarding claim 24, which depends from claim 18, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous vehicle control with driver control to provide a blended driving mode for vehicle operation {paragraph [0072]}.
Regarding claim 25, which depends from claim 18, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle or blending autonomous control with driver control {paragraph [0072]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrungoo in view of US20160028824A1 to Stenneth et al. (hereinafter, Stenneth).
	Regarding claim 4, which depends from claim 3, Chrungoo further discloses that the plurality of solutions are developed using a trained Al model that has been trained and refined to identify unique solutions tailored to corresponding particular types of stuck conditions {soft underfoot conditions response system 30 is used for predicting (identify) and responding (developing a model) to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions (particular types of stuck conditions), an automated algorithm utilizes machine learning techniques (trained Al model)(paragraph [0071])}. Stenneth discloses using crowd-sourced data {method for providing a highly assisted driving (HAD) service in the categorization of an event is based on crowd-sourced heuristics and rules (paragraph [0062])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crowd-sourced data using feature of Stenneth with the described invention of Chrungoo in order to strengthen the base for developing a trained AI model.
	Similar reasoning applies to claims 16 and 21.
s 5, 6, 17, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrungoo in view of US20180111625A1 to James et al. (hereinafter, James), which was cited by applicant. 
Regarding claim 5, which depends from claim 3, James discloses that the tailored solution is further tailored to vehicle parameters specific to the vehicle {the stuck mode controller 126 operates in conjunction with the drive system 110, the engine controller 112, the brake system 114, and the traction control system 116 to automatically control the steering, braking, gear shifts, and engine throttling (vehicle parameters specific to the vehicle) to autonomously rock the vehicle 100 out of a rut associated with a stuck condition (paragraph [0023])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle parameter specific feature of James with the described invention of Chrungoo in order to incorporate vehicle parameters into the vehicle freeing method from stuck condition.
Similar reasoning applies to claims 17 and 22. 
Regarding claim 6, which depends from claim 5, Chrungoo further discloses that vehicle parameters comprise at least one of vehicle make and model, vehicle type, vehicle class, drive type, engine displacement, tire size, tire type, vehicle weight, gear ratios, brake horsepower, GVWR, GVM and actual vehicle weight {the drive system 110, the engine controller 112, the brake system 114, and the traction control system 116 are taught to operate with the stuck mode controller to automatically control the steering, braking, gear shifts, and engine throttling. (paragraph [0023])(the claimed elements are illustrative examples of vehicle parameters and all the claimed elements are related to and affect the drive system, engine 
Similar reasoning applies to claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20190113924-A1, US-20210026348-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661